Exhibit 10.5

 

CALGON CARBON CORPORATION

3000 GSK Drive

Moon Township, PA 15108

 

2008 Equity Incentive Plan

Agreement for Non-Statutory Stock Options

 

CALGON CARBON CORPORATION, a Delaware corporation (the “Corporation”), and [•],
an employee of the Corporation or a subsidiary of the Corporation (the
“Optionee”), for good and valuable consideration the receipt and adequacy of
which are hereby acknowledged and intending to be legally bound hereby, agree as
follows:

 

1.             Grant of Option.  The Corporation hereby confirms the grant to
the Optionee effective on [·] (the “Grant Date”) of an option (the “Option”) to
purchase [•] shares of the common stock, par value $0.01 per share, of the
Corporation (the “Common Stock”) at an option price per share of $[•], under and
subject to the terms and conditions of the Corporation’s 2008 Equity Incentive
Plan, as amended (the “Plan”) and this Agreement.  The Plan is incorporated by
reference and made a part of this Agreement as though set forth in full.  Terms
which are capitalized but not defined in this Agreement have the same meaning as
in the Plan unless the context otherwise requires.

 

The Option confirmed hereby is a “non-statutory” stock option and this is not
intended to be an incentive stock option under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).  Subject to the provisions of
this Agreement and Sections 5.4, 5.8 and 11 of the Plan, the Option shall become
exercisable according to the following vesting schedule:

 

·                                          50% of the Option will vest upon the
1st anniversary of the Grant Date; and

 

·                                          an additional 50% of the Option will
vest upon the 2nd anniversary of the Grant Date.

 

provided that the Optionee is employed by the Corporation on any such
anniversary, with all fractional shares, if any, vesting as whole shares upon
the last vesting date.  To the extent vested, the Option may be exercised in
whole or in part.

 

Section 5.8 of the Plan sets forth certain termination provisions with respect
to the Option in the case of termination of employment of the Optionee;
provided, however, that the definition of “retirement” as set forth in the Plan
shall not apply and instead retirement shall mean if an Optionee voluntarily
terminates his or her employment (a) at age 65 or older or (b) at age 55 or
older if he or she has completed at least 15 years of continuous employment with
the Company or its affiliates.

 

Subject to earlier termination under Section 5.8 of the Plan, the Option may not
be exercised after [•].  The Option must be exercised for at least one hundred
(100) shares of Common Stock, or, if the number of shares subject to the
unexercised portion of the Option is less than 100, all of the remaining shares
subject to the Option.

 

2.             Acceptance of Grant of Option.  The Optionee accepts the grant of
the Option confirmed hereby, acknowledges having received a copy of the Plan and
agrees to be bound by the terms and provisions of the Plan and this Agreement,
as the Plan may be modified or amended from time to time; provided, however,
that no termination, modification or

 

1

--------------------------------------------------------------------------------


 

amendment of the Plan shall, without the consent of the Optionee, adversely
affect the rights of the Optionee with respect to the Option.

 

3.             Option Not Transferable.  The Option shall not be transferable
otherwise than by Will or by the laws of descent and distribution, and the
Option shall be exercisable during the lifetime of the Optionee only by the
Optionee.

 

4.             Procedure for Exercise of Option, The Option may be exercised
only by execution and delivery by the Optionee to the Corporation of an exercise
form or forms prescribed by the Company.  Each exercise form must set forth the
number of whole shares of Common Stock as to which the Option is exercised, must
be dated and signed by the person exercising the Option and must be accompanied
by cash in United States dollars (including check, bank draft or money order or
cash forwarded through a broker or other agent-sponsored exercise or financing
program), shares of already-owned Common Stock at the fair market value of such
shares on the date of exercise, or any combination of cash and such shares, in
the amount of the full purchase price for the number of shares of Common Stock
as to which the Option is exercised; provided, however, that any portion of the
option price representing a fraction of a share shall be paid by the Optionee in
cash.

 

The Corporation shall advise any person exercising the Option in whole or in
part with shares of already-owned Common Stock as to the amount of any cash
required to be paid to the Corporation representing a fraction of a share, and
such person will be required to pay any such cash directly to the Corporation
before any distribution of certificates representing shares of Common Stock will
be made.  The person exercising the Option shall deliver an executed Assignment
Separate from Certificate with respect to each stock certificate delivered in
payment of the option price.  If required by the Corporation, the signature on
all Assignments Separate from Certificate must be guaranteed by a commercial
bank or trust company, by a firm having membership in the New York Stock
Exchange, Inc., the American Stock Exchange, Inc. or the National Association of
Securities Dealers, Inc. or by any other person acceptable to the Corporation’s
Transfer Agent.

 

The person exercising the Option may choose to exercise the Option by
participating in a broker or other agent-sponsored exercise or financing
program.  If the person so chooses, the Corporation will deliver only the shares
of the Common Stock acquired pursuant to the exercise of the Option to the
broker or other agent, as designated by the person exercising the Option, and
will cooperate with all other reasonable procedures of the broker or other agent
to permit participation in the sponsored exercise or financing program. 
Notwithstanding any procedures of the broker or other agent-sponsored exercise
or financing program, if the option price is paid in cash, no exercise of an
Option shall be deemed to occur and no shares of the Common Stock will be issued
or delivered until the Corporation has received full payment in cash (including
check, bank draft or money order) for the option price from the broker or other
agent.

 

If a person other than the Optionee exercises the Option, the exercise material
must include proof satisfactory to the Corporation of the right of such person
to exercise the Option.

 

The exercise material should be hand delivered to the General Counsel at the
Corporation or mailed to the Corporation at the address set forth on the cover
page of this Agreement, Attention: General Counsel.  In the case of hand
delivery, the date of exercise is the date on which the exercise form or forms,
proof of right to exercise (if required) and payment of the option price in cash
or shares of already-owned Common Stock are hand delivered.  In the case of
mailing, the date of exercise is the date of the receipt by the Company of the
envelope containing the exercise form or forms, proof of right to exercise (if
required) and

 

2

--------------------------------------------------------------------------------


 

payment.  For purposes of determining the date of exercise where payment of the
option price is made in shares of already-owned Common Stock, any cash required
to be paid to the Corporation with respect to a fraction of a share shall not be
taken into account in determining whether payment of the option price has been
made.  If exercise is made by mail and the option price is paid in whole or in
part with shares of already-owned Common Stock, the executed Assignments
Separate from Certificate should be mailed to the Corporation at the same time
in a separate envelope from the other exercise material.

 

5.             Determination of Fair-Market Value.  For purposes of this
Agreement, the fair market value of the Common Stock shall be determined as
provided in Section 1.2(i) of the Plan.

 

6.             Issuance of Certificates.  Subject to Section 4 of this Agreement
and this Section 6, the Corporation will issue a certificate or certificates
representing the number of shares of Common Stock to which the person exercising
the Option is entitled or credit such shares to a book-entry account for such
person as soon as practicable after the date of exercise.  Unless the person
exercising the Option otherwise directs the Corporation in writing, the shares
will be registered in the name of the person exercising the Option and delivered
to such person.(1)  If the Option is exercised and the option price is paid in
whole or in part with shares of already-owned Common Stock, the Corporation will
issue at the same time and return to the person exercising the Option a
certificate representing the number of any excess shares included in any
certificate or certificates delivered to the Corporation at the time of
exercise.

 

Under Section 10 of the Plan, the obligation of the Corporation to deliver
shares on exercise of an option is subject to the effectiveness of a
Registration Statement under the Securities Act of 1933, as amended, with
respect to such shares, if deemed necessary or appropriate by counsel to the
Corporation.  If at the time of exercise of the Option, no such Registration
Statement is in effect, the issuance or delivery of shares on exercise of the
Option may also be made subject to such restrictions on the transfer of the
shares, including the placing of an appropriate legend on the certificates
restricting the transfer thereof, and to such other restrictions as the
Committee, on the advice of counsel, may deem necessary or appropriate to
prevent a violation of applicable securities laws.

 

7.             Forfeiture and Recoupment.  If during the course of Optionee’s
employment with the Corporation or within eighteen (18) months after termination
of such employment, Optionee engages in certain activities described in
Section 2.4 of the Plan, the Corporation may cancel all or any portion of this
Option with respect to the shares not yet exercised and/or require repayment of
any shares (or the value thereof) or amounts which were acquired from exercise
of the Option.  The Corporation shall have sole discretion to determine what
constitutes such conduct.

 

8.             Interpretation of Plan and Agreement.  This Agreement is the
written agreement referred to in Section 2.5 of the Plan.  If there is any
conflict between the Plan and this Agreement, the provisions of the Plan shall
control.  However, there may be provisions in this Agreement not contained in
the Plan, which provisions shall nevertheless be effective.  In addition, to the
extent that provisions in the Plan are expressly modified for purposes of this
Agreement and the same is permitted under the Plan, the provisions of this
Agreement shall

 

--------------------------------------------------------------------------------

(1)                                     If the person exercising the Option
directs the Corporation to register the Common Stock in the name of another, the
person exercising the Option should consult his or her tax advisor on the gift
tax implications of such registration.

 

3

--------------------------------------------------------------------------------


 

control.  Any dispute or disagreement which shall arise under or in any way
relate to the interpretation or construction of the Plan or this Agreement shall
be resolved by the Committee and the decision of the Committee shall be final,
binding and conclusive for all purposes.

 

9.             Effect of Agreement on Rights of Corporation and Optionee.  This
Agreement does not confer any right on the Optionee to continue in the employ of
the Corporation or a subsidiary of the Corporation or interfere in any way with
the rights of the Corporation or a subsidiary of the Corporation to terminate
the employment of the Optionee.

 

10.          Effect of Agreement on Other Employee Benefit Plans of the
Corporation.  The Optionee hereby acknowledges and agrees that no amount of
income received by the Optionee under this Agreement shall be considered
compensation for purposes of any pension or retirement plan, insurance plan or
any other employee benefit plan of the Corporation or a subsidiary of the
Corporation (notwithstanding the definition of compensation provided such
plans).

 

11.          Binding Effect.  This Agreement shall be binding upon the
successors and assigns of the Corporation and upon the legal representatives,
heirs and legatees of the Optionee.

 

12.          Entire Agreement.  This Agreement constitutes the entire agreement
between the Corporation and the Optionee and supersedes all prior agreements and
understandings, oral or written, between the Corporation and the Optionee with
respect to the subject matter of this Agreement.

 

13.          Amendment.  This Agreement may be amended only by a written
instrument signed by the Corporation and the Optionee.

 

14.          Section Headings The section headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of any of the provisions of this Agreement.

 

15.          Governing Law.  This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the Commonwealth of Pennsylvania,
exclusive of choice of law principles.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation and the Optionee have executed this
Agreement as of the [•] day of [•].

 

 

CALGON CARBON CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

OPTIONEE:

 

 

 

5

--------------------------------------------------------------------------------